DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-18 in the reply filed on 09/16/2022 is acknowledged.
Claims 19-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/16/2022.
Species pertaining to Figures 1-10 are being examined hereafter.
Claim Objections
Claims 2-18 are objected to because of the following informalities:  for consistency purposes, “A tool carrier according to claim” on each of claims 2-18, should be –The tool carrier according to claim--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in lines 3 and 4 “a fixing body of a tool holder is configured to be inserted, by moving it in an insertion direction, and immobilized in an inserted condition by fixing it in the receptacle”.  First, the term “it” renders the claim indefinite as it is unclear to what specific element it is referring to.  Further, it is unclear what exactly is being moved and immobilized in an inserted condition, is it the tool holder or the actual fixing body?  Additionally, the metes and bounds of where this “insertion direction” is being taken from is unclear.  From where to where is this direction catalogued as “insertion”.  The term “direction” is a relative term that needs to be further defined.   Further clarification is needed.
Claim 5 recites in lines 2-3 “a support surface by means of which it is guided such that it is supported in the guide channel”.  First, the term “it” renders the claim indefinite as it is unclear to what specific element it is referring to.  Is the support surface the one being guided and supported in the guide channel? Or is it the fixing wedge surface?  Further, there is insufficient antecedent basis for “the guide channel” since no “guide channel” has been previously introduced on either claim 5 or claim 1 from which claim 5 directly depends on.  Further clarification is needed.
Claim 6 recites in lines 2-3 that the fixing wedge-shaped body is supported in the guide channel “by its support surface on both sides of the receptacle”.  Again, the term “it” renders the claim indefinite as it is unclear to what specific element it is referring to.  Is this support surface on the fixing wedge-shaped body or on the guide channel?  Further, it is unclear where exactly this both sides of the receptacle are being located at, since no side of the receptacle has been defined in the claim.  Further clarification is needed.
Claim 7 recites in lines 2-3 “a guide direction of the fixing wedge-shaped body that is movable in the guide channel”.  First, it is unclear from where to where is this direction being taken from.  The term “direction” is a relative term that needs to be further defined.   Second, it is unclear what exactly is being “movable” in the guide channel.  Further, there is insufficient antecedent basis for “the guide channel” since no “guide channel” has been previously introduced on either claim 7 or claim 2 from which claim 7 directly depends on.  Further clarification is needed.
Claim 9 recites in line 3, “the workpiece” which has insufficient antecedent basis since no “workpiece” has been previously introduced on the claims.  Further clarification is needed.
Claim 13 recites in line 2 that two support surfaces are spaced from one another in “a displacement direction and rotated by an angle in relation to one another about an axis parallel to the displacement direction”.  First, the metes and bounds of where this “displacement direction” is being taken from is unclear.  From where to where is this direction being taken from?  The term “direction” is a relative term that needs to be further defined.   Additionally, it is unclear how these two surfaces rotate in relation to one another by an angle? Further, the metes and bound of where exactly this angle is being taken from, are unclear.  Where is this angle disposed at?  Further clarification is needed.
Claim 15 recites in line 2, “the positioning unit” which has insufficient antecedent basis since no “positioning unit” has been previously introduced on either claim 15 or claim 1 from which claim 15 directly depends on.  Further, the term “in particular” renders the claim indefinite, since a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) results in in a claim that does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 15 recites the broad recitation “positioning unit”, followed by the linking term “in particular” and the claim also recites “centring body” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 18 recites in lines 2-3, the term “in particular” which renders the claim indefinite, since a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) results in in a claim that does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 18 recites the broad recitation “extend”, followed by the linking term “in particular” and the claim also recites “transversely to a feed direction of the tool holder carrier” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-10, 15-16 and 17 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 1,160,885 (hereafter—FR’885--).
In regards to claim 1, FR’885 discloses a tool carrier of a machine tool (Figure 6), including a tool holder carrier (1) with a receptacle (female portion of V shaped dove tail receptacle on 1) that extends into the tool holder carrier (1) and into which a fixing body (male portion of V shape dove tail body on 3) of a tool holder (3) is configured to be inserted, by moving it in an insertion direction (along 4), and immobilised in an inserted condition by fixing it in the receptacle (female portion of V shaped dove tail receptacle on 1) by a positively locking element (5), the positively locking element (5) is a fixing wedge-shaped body (5) that is movable within the tool holder carrier (1), in a direction of movement transverse (along 6) to the insertion direction, between a release position and a fixing position, and in that, in the fixing position, the fixing wedge-shaped body (5) cooperates with a wedge receptacle of the fixing body (as in Figure 2).
In regards to claim 2, FR’885 discloses –the—tool carrier according to claim 1, FR’885 also discloses that the fixing wedge-shaped body (5) is movable linearly in the tool holder carrier (1) and acts on a wedge surface of the wedge receptacle of the fixing body by means of a fixing wedge surface (as in Figure 2).
In regards to claim 3, FR’885 discloses –the—tool carrier according to claim 1, FR’885 also discloses that the fixing wedge-shaped body (5) is movably guided in a guide channel in the tool holder carrier (Figures 1-3, refer to guide channel where 5 and 11 are disposed at).
In regards to claim 4, FR’885 discloses –the—tool carrier according to claim 3, FR’885 also discloses that the guide channel engages in the receptacle transversely to the insertion direction (see Figures 1-3).
In regards to claim 5, FR’885 discloses –the—tool carrier according to claim 1, FR’885 also discloses that the fixing wedge-shaped body (5) has, on a side opposite the fixing wedge surface (on 5), a support surface by means of which it is guided such that it is supported in the guide channel, at least in the fixing position (see Figures 1-3).
In regards to claim 7, FR’885 discloses –the—tool carrier according to claim 2, FR’885 also discloses that the fixing wedge surface of the fixing wedge-shaped body (5) extends in a plane that forms an acute angle with a guide direction of the fixing wedge-shaped body that is movable in the guide channel (see Figures 1-3).
In regards to claim 8, FR’885 discloses –the—tool carrier according to claim 1, FR’885 also discloses that the fixing wedge-shaped body (5) is movable between the fixing position and the release position by a positioning unit (9) and is positionable both in the fixing position and in the release position by means of the positioning unit (9).
In regards to claim 9, FR’885 discloses –the—tool carrier according to claim 8, FR’885 also discloses that the positioning unit (9) is arranged on the tool holder carrier on a side remote from a front side of the tool holder carrier that faces the workpiece (see Figure 5).
In regards to claim 10, FR’885 discloses –the—tool carrier according to claim 8, FR’885 also discloses that the positioning unit (9) is manually actuable for the purpose of moving the fixing wedge-shaped body between the fixing position and the release position and for the purpose of immobilising the fixing body in the fixing position.
In regards to claim 15, FR’885 discloses –the—tool carrier according to claim 1, FR’885 also discloses that the fixing wedge-shaped body (5) is coupled adjustably to the positioning unit (9), in particular to the centring body (see Figures 2 and 9).
In regards to claim 16, FR’885 discloses –the—tool carrier according to claim 15, FR’885 also discloses that the centring body is coupled to the fixing wedge-shaped body (5) by means of an adjusting screw that is screwed to the centring body (see Figures 4 and 9).
In regards to claim 17, FR’885 discloses –the—tool carrier according to claim 1, FR’885 also discloses that the tool holder carrier (1) has a bearing side on which the tool holder (3) is placeable (Figures 2 and 4).
Claim(s) 1-9, 15 and 17 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE2602930 (hereafter—DE’930--).
In regards to claim 1, DE’930 discloses a tool carrier of a machine tool (Figures 1-2), including a tool holder carrier (annotated Figure 4 below) with a receptacle (annotated Figure 4 below) that extends into the tool holder carrier (annotated Figure 4 below) and into which a fixing body (annotated Figure 4 below) of a tool holder (annotated Figure 4 below) is configured to be inserted, by moving it in an insertion direction (annotated Figure 4 below), and immobilised in an inserted condition by fixing it in the receptacle (annotated Figure 4 below) by a positively locking element (annotated Figure 4 below), the positively locking element (annotated Figure 4 below) is a fixing wedge-shaped body (annotated Figure 4 below) that is movable within the tool holder carrier (annotated Figure 4 below), in a direction of movement transverse to the insertion direction, between a release position and a fixing position (annotated Figure 4 below), and in that, in the fixing position, the fixing wedge-shaped body (annotated Figure 4 below) cooperates with a wedge receptacle of the fixing body (annotated Figure 4 below).

    PNG
    media_image1.png
    1061
    1428
    media_image1.png
    Greyscale

In regards to claim 2, DE’930 discloses –the—tool carrier according to claim 1, DE’930 also discloses that the fixing wedge-shaped body is movable linearly in the tool holder carrier and acts on a wedge surface of the wedge receptacle of the fixing body by means of a fixing wedge surface (see annotated Figure 4 above).
In regards to claim 3, DE’930 discloses –the—tool carrier according to claim 1, DE’930 also discloses that the fixing wedge-shaped body is movably guided in a guide channel in the tool holder carrier (see annotated Figure 4 above).
In regards to claim 4, DE’930 discloses –the—tool carrier according to claim 3, DE’930 also discloses that the guide channel engages in the receptacle transversely to the insertion direction (see annotated Figure 4 above).
In regards to claim 5, DE’930 discloses –the—tool carrier according to claim 1, DE’930 also discloses that the fixing wedge-shaped body has, on a side opposite the fixing wedge surface, a support surface by means of which it is guided such that it is supported in the guide channel, at least in the fixing position (see annotated Figure 4 above).
In regards to claim 6, DE’930 discloses –the—tool carrier according to claim 5, DE’930 also discloses that in the fixing position, the fixing wedge-shaped body is supported in the guide channel by its support surface on both sides of the receptacle (as seen in Figure 4).
In regards to claim 7, DE’930 discloses –the—tool carrier according to claim 2, DE’930 also discloses that the fixing wedge surface of the fixing wedge-shaped body extends in a plane that forms an acute angle with a guide direction of the fixing wedge-shaped body that is movable in the guide channel (see Figure 4).
In regards to claim 8, DE’930 discloses –the—tool carrier according to claim 1, DE’930 also discloses that the fixing wedge-shaped body is movable between the fixing position and the release position by a positioning unit (49) and is positionable both in the fixing position and in the release position by means of the positioning unit (49).
In regards to claim 9, DE’930 discloses –the—tool carrier according to claim 8, DE’930 also discloses that the positioning unit (49) is arranged on the tool holder carrier on a side remote from a front side of the tool holder carrier that faces the workpiece (see Figure 4).
In regards to claim 15, DE’930 discloses –the—tool carrier according to claim 1, DE’930 also discloses that the fixing wedge-shaped body is coupled adjustably to the positioning unit (49), in particular to the centring body (see Figure 4).
In regards to claim 17, DE’930 discloses –the—tool carrier according to claim 1, DE’930 also discloses that the tool holder carrier has a bearing side on which the tool holder is placeable (see Figure 4).
Claim(s) 1, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hecht US 8,875,606.
In regards to claim 1, Hecht discloses a tool carrier of a machine tool, including a tool holder carrier (10) with a receptacle (110) that extends into the tool holder carrier (10) and into which a fixing body (26) of a tool holder (18 and 26) is configured to be inserted, by moving it in an insertion direction (along axis AL1), and immobilised in an inserted condition by fixing it in the receptacle (110) by a positively locking element (24), the positively locking element is a fixing wedge-shaped body (see Figures 5A-5F) (as per definition of wedge: “a piece of a substance that tapers to a thin edge and is used for tightening by being driven into something; https://www.merriam-webster.com/dictionary/wedge; note that element 24 tapers to a thin edge and is used for tightening by being driven into 26) that is movable within the tool holder carrier, in a direction of movement transverse (perpendicular to axis AL1) to the insertion direction, between a release position (Figure 7A) and a fixing position (Figure 7D), and in that, in the fixing position, the fixing wedge-shaped body cooperates with a wedge receptacle of the fixing body (see Figure 7D).
In regards to claim 17, Hecht discloses –the—tool carrier according to claim 1, Hecht also discloses that the tool holder carrier (10) has a bearing side on which the tool holder is placeable (Figures 3A and 3D).
In regards to claim 18, Hecht discloses –the—tool carrier according to claim 17, Hecht also discloses that the tool holder carrier (10) is provided on the bearing side with first positively locking elements (134) that extend in particular transversely to a feed direction of the tool holder carrier (see Figure 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR 1,160,885 (hereafter—FR’885--) as applied to claim 8 above and in further view of Falat et al. US 6,254,303 (hereafter—Falat--).
In regards to claim 11, FR’885 discloses –the—tool carrier according to claim 8, FR’885 also discloses the positioning unit which positions the fixing wedge-shaped body (5) in both the fixing position and the release position.
However, FR’885 fails to disclose that the positioning unit has a bayonet structure.
Nevertheless, Falat teaches that it is well known in the art of clamping connectors, to have a positioning unit (Figures 3 and 14), having a bayonet structure by means of which the an element is positionable in both a fixing position and a release position.  Note that the positioning unit has a flanged body (body having flanges 3, 3’) which cooperates with a bayonet contour of a guide sleeve (6); the bayonet contour has two support surfaces (see Figures 2-3 and 14) that are spaced from one another in a displacement direction and rotated by an angle in relation to one another about an axis parallel to the displacement direction.  Note also that Falat teaches that the flanged body with the bayonet flanges (3, 3’) is connected to a centring body (5) that is guided in the guide sleeve (6), displaceably in the displacement direction.  This type of bayonet structure, provides the connecting device and positioning unit with quick to connect and quick to release capabilities and both rotational and axial stability.
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time Applicant’s invention was filed, to modify FR’885’s positioning unit to include the bayonet structure of Falat, for providing quick to connect and quick to release capabilities with rotational and axial stability.
In regards to claim 12, FR’885 as modified discloses –the—tool carrier according to claim 11, FR’885 as modified also discloses that the positioning unit (of FR’885 now with the bayonet structure of Falat) has a flanged body (of Falat) with bayonet flanges (of Falat) that cooperate with a bayonet contour of a guide sleeve (of Falat).
In regards to claim 13, FR’885 as modified discloses –the—tool carrier according to claim 12, FR’885 as modified also discloses that the bayonet contour (of Falat) has two support surfaces (of Falat) that are spaced from one another in a displacement direction and rotated by an angle in relation to one another about an axis parallel to the displacement direction (see Figures 2-3 and 14 of Falat).
In regards to claim 14, FR’885 as modified discloses –the—tool carrier according to claim 12, FR’885 as modified also discloses that the flanged body (of Falat) with the bayonet flanges (of Falat) is connected to a centring body (of Falat) that is guided in the guide sleeve (of Falat), displaceably in the displacement direction.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following are noted as anticipating references for at least claim 1:
Frechtling US 3,899,944
Judas et al. US 2016/0175943
Matlik US 9,669,470
DE 34 32 693
Edens US 3,747,946
Attention is also given to the PTO-892, as the references cited therein are considered pertinent to Applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE N RAMOS/Primary Examiner, Art Unit 3722